United States Court of Appeals
                            For the Eighth Circuit
                        ___________________________

                                No. 17-1652
                        ___________________________

                              Maria Domingo-Lucas

                            lllllllllllllllllllllPetitioner

                                          v.

         Jefferson B. Sessions, III, Attorney General of the United States

                            lllllllllllllllllllllRespondent
                                    ____________

                      Petition for Review of an Order of the
                          Board of Immigration Appeals
                                  ____________

                           Submitted: January 22, 2018
                             Filed: January 25, 2018
                                  [Unpublished]
                                 ____________

Before BENTON, MURPHY, and ERICKSON, Circuit Judges.
                          ____________

PER CURIAM.

     Guatemalan Maria Domingo-Lucas petitions for review of an order of the
Board of Immigration Appeals dismissing her appeal from the decision of an
immigration judge, which denied her request for asylum and withholding of removal.
Having jurisdiction under 8 U.S.C. § 1252, this court denies the petition.
       This court concludes that substantial evidence supports the agency’s
determination that Domingo-Lucas failed to show that the Guatemalan government
is unable or unwilling to control the private actor that she fears. This finding is
dispositive of Domingo-Lucas’s asylum claim. See Gutierrez-Vidal v. Holder, 709
F.3d 728, 731-33 (8th Cir. 2013) (standard of review and asylum requirements; noting
that without government imprimatur, asylum claims based on the conduct of private
parties fail; specifically finding no well-founded fear of persecution). Because
Domingo-Lucas did not satisfy asylum’s less rigorous burden, her withholding claim
necessarily fails also. See id. at 733-34.

      The petition for review is denied.
                       ______________________________




                                        -2-